 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3783 
 
AN ACT 
To provide for a comprehensive strategy to counter Iran’s growing hostile presence and activity in the Western Hemisphere, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Countering Iran in the Western Hemisphere Act of 2012. 
2.FindingsCongress finds the following: 
(1)The United States has vital political, economic, and security interests in the Western Hemisphere. 
(2)Iran is pursuing cooperation with Latin American countries by signing economic and security agreements in order to create a network of diplomatic and economic relationships to lessen the blow of international sanctions and oppose Western attempts to constrict its ambitions. 
(3)According to the Department of State, Hezbollah, with Iran as its state sponsor, is considered the most technically capable terrorist group in the world with thousands of supporters, several thousand members, and a few hundred terrorist operatives, and officials from the Iranian Islamic Revolutionary Guard Corps (IRGC) Qods Force have been working in concert with Hezbollah for many years. 
(4)The IRGC’s Qods Force has a long history of supporting Hezbollah’s military, paramilitary, and terrorist activities, providing it with guidance, funding, weapons, intelligence, and logistical support, and in 2007, the Department of the Treasury placed sanctions on the IRGC and its Qods Force for their support of terrorism and proliferation activities. 
(5)The IRGC’s Qods Force stations operatives in foreign embassies, charities, and religious and cultural institutions to foster relationships, often building on existing socioeconomic ties with the well established Shia Diaspora, and recent years have witnessed an increased presence in Latin America. 
(6)According to the Department of Defense, the IRGC and its Qods Force played a significant role in some of the deadliest terrorist attacks of the past two decades, including the 1994 attack on the AMIA Jewish Community Center in Buenos Aires, by generally directing or supporting the groups that actually executed the attacks. 
(7)Reports of Iranian intelligence agents being implicated in Hezbollah-linked activities since the early 1990s suggest direct Iranian government support of Hezbollah activities in the Tri-Border Area of Argentina, Brazil, and Paraguay, and in the past decade, Iran has dramatically increased its diplomatic missions to Venezuela, Bolivia, Nicaragua, Ecuador, Argentina, and Brazil. Iran has built 17 cultural centers in Latin America, and it currently maintains 11 embassies, up from 6 in 2005. 
(8)Hezbollah and other Iranian proxies with a presence in Latin America have raised revenues through illicit activities, including drug and arms trafficking, counterfeiting, money laundering, forging travel documents, pirating software and music, and providing haven and assistance to other terrorists transiting the region. 
(9)Bolivia, Cuba, Ecuador, Nicaragua, and Venezuela expressed their intention to assist Iran in evading sanctions by signing a statement supporting Iran’s nuclear activities and announcing at a 2010 joint press conference in Tehran their determination to continue and expand their economic ties to Iran with confidence that Iran can give a crushing response to the threats and sanctions imposed by the West and imperialism. 
(10)The U.S. Drug Enforcement Administration concluded in 2008 that almost one-half of the foreign terrorist organizations in the world are linked to narcotics trade and trafficking, including Hezbollah and Hamas. 
(11)In October 2011, the United States charged two men, Manssor Arbabsiar, a United States citizen holding both Iranian and United States passports, and Gholam Shakuri, an Iran-based member of Iran’s IRGC Qods Force, with conspiracy to murder a foreign official using explosives in an act of terrorism. Arbabsiar traveled to Mexico with the express intent to hire someone in the narcotics business to carry out the assassination of the Saudi Arabian Ambassador in the United States. While in the end, he only engaged a U.S. Drug Enforcement Agency informant posing as an associate of a drug trafficking cartel, Arbabsiar believed that he was working with a member of a Mexican drug trafficking organization and sought to send money to this individual in installments and not in a single transfer. 
(12)In February 2011, actions by the Department of the Treasury effectively shut down the Lebanese Canadian Bank. Subsequent actions by the United States Government in connection with the investigation into Lebanese Canadian Bank resulted in the indictment in December 2011 of Ayman Joumaa, an individual of Lebanese nationality, with citizenship in Lebanon and Colombia, and with ties to Hezbollah, for trafficking cocaine to the Los Zetas drug trafficking organization in Mexico City for sale in the United States and for laundering the proceeds. 
3.Statement of Policy It shall be the policy of the United States to use a comprehensive government-wide strategy to counter Iran’s growing hostile presence and activity in the Western Hemisphere by working together with United States allies and partners in the region to mutually deter threats to United States interests by the Government of Iran, the Iranian Islamic Revolutionary Guard Corps (IRGC), the IRGC’s Qods Force, and Hezbollah. 
4.DefinitionsIn this Act: 
(1)Western HemisphereThe term Western Hemisphere means the United States, Canada, Mexico, the Caribbean, South America, and Central America. 
(2)Relevant congressional committeesThe term relevant congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
5.Requirement of a strategy to address Iran’s growing hostile presence and activity in the Western Hemisphere 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall conduct an assessment of the threats posed to the United States by Iran’s growing presence and activity in the Western Hemisphere and submit to the relevant congressional committees the results of the assessment and a strategy to address Iran’s growing hostile presence and activity in the Western Hemisphere. 
(b)Matters To be includedThe strategy described in subsection (a) should include— 
(1)a description of the presence, activities, and operations of Iran, the Iranian Islamic Revolutionary Guard Corps (IRGC), its Qods Force, Hezbollah, and other terrorist organizations linked to Iran that may be present in the Western Hemisphere, including information about their leaders, objectives, and areas of influence and information on their financial networks, trafficking activities, and safe havens; 
(2)a description of the terrain, population, ports, foreign firms, airports, borders, media outlets, financial centers, foreign embassies, charities, religious and cultural centers, and income-generating activities in the Western Hemisphere utilized by Iran, the IRGC, its Qods Force, Hezbollah, and other terrorist organizations linked to Iran that may be present in the Western Hemisphere; 
(3)a description of the relationship of Iran, the IRGC, its Qods Force, and Hezbollah with transnational criminal organizations linked to Iran and other terrorist organizations in the Western Hemisphere, including information on financial networks and trafficking activities; 
(4)a description of the relationship of Iran, the IRGC, its Qods Force, Hezbollah, and other terrorist organizations linked to Iran that may be present in the Western Hemisphere with the governments in the Western Hemisphere, including military-to-military relations and diplomatic, economic, and security partnerships and agreements; 
(5)a description of the Federal law enforcement capabilities, military forces, State and local government institutions, and other critical elements, such as nongovernmental organizations, in the Western Hemisphere that may organize to counter the threat posed by Iran, the IRGC, its Qods Force, Hezbollah, and other terrorist organizations linked to Iran that may be present in the Western Hemisphere; 
(6)a description of activity by Iran, the IRGC, its Qods Force, Hezbollah, and other terrorist organizations linked to Iran that may be present at the United States borders with Mexico and Canada and at other international borders within the Western Hemisphere, including operations related to drug, human, and arms trafficking, human support networks, financial support, narco-tunneling, and technological advancements that incorporates— 
(A)with respect to the United States borders, in coordination with the Governments of Mexico and Canada and the Secretary of Homeland Security, a plan to address resources, technology, and infrastructure to create a secure United States border and strengthen the ability of the United States and its allies to prevent operatives from Iran, the IRGC, its Qods Force, Hezbollah, or any other terrorist organization from entering the United States; and 
(B)within Latin American countries, a multiagency action plan, in coordination with United States allies and partners in the region, that includes the development of strong rule-of-law institutions to provide security in such countries and a counterterrorism and counter-radicalization plan to isolate Iran, the IRGC, its Qods Force, Hezbollah, and other terrorist organizations linked to Iran that may be present in the Western Hemisphere from their sources of financial support and counter their facilitation of terrorist activity; and 
(7)a plan— 
(A)to address any efforts by foreign persons, entities, and governments in the region to assist Iran in evading United States and international sanctions; 
(B)to protect United States interests and assets in the Western Hemisphere, including embassies, consulates, businesses, energy pipelines, and cultural organizations, including threats to United States allies;  
(C)to support United States efforts to designate persons and entities in the Western Hemisphere for proliferation activities and terrorist activities relating to Iran, including affiliates of the IRGC, its Qods Force, and Hezbollah, under applicable law including the International Emergency Economic Powers Act; and 
(D)to address the vital national security interests of the United States in ensuring energy supplies from the Western Hemisphere that are free from the influence of any foreign government that would attempt to manipulate or disrupt global energy markets. 
(c)DevelopmentIn developing the strategy under this section, the Secretary of State shall consult with the heads of all appropriate United States departments and agencies, including the Secretary of Defense, the Director of National Intelligence, the Secretary of Homeland Security, the Secretary of the Treasury, the Attorney General, and the United States Trade Representative. 
(d)FormThe strategy in this section may be submitted in classified form, but shall include an unclassified summary of policy recommendations to address the growing Iranian threat in the Western Hemisphere.  
6.Sense of Congress It is the sense of Congress that the Secretary of State should keep the relevant congressional committees continually informed on the hostile actions of Iran in the Western Hemisphere. 
7.Rule of construction Nothing in this Act shall be construed to limit the rights or protections enjoyed by United States citizens under the United States Constitution or other Federal law, or to create additional authorities for the Federal Government that are contrary to the United States Constitution and United States law. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
